DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments received 2/13/2021.
Claims 1 and 5 have been amended.
Claims 3 and 10 have been canceled. 
Claims 1-2, 4-9 have been examined and are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/13/2021, has been entered.
Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 2/13/2021. 
Potentially allowable subject matter
Claims 1-2 and 4-9 would be allowable if rewritten or amended to address the below rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 as set forth in this Office action. 
Priority
Applicant’s claim for the benefit of a prior-filed application (KR10-2017-0010389 filed 1/23/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention. 
Independent claim 1 recites in part the following: “…classifying the at least one purchaser terminal into preset levels based on the amount of transaction made on the at least one purchaser terminal…”. Respectfully, this recited “the amount of transaction…” lacks proper antecedent basis; i.e. “amount of transaction” has not previously been recited. The claims do previously reference the following similar terms: “amount of purchase”, “purchase data”, and “reference transaction amount”. However, the “reference transaction amount” is distinct from “the amount of transaction made on the at least one purchaser terminal” and it is not clear that this recited “amount of transaction made on the at least one purchaser terminal” is intended to reference one of the other two aforementioned terms or, whether it is intended to be a new term. For these reasons, the claims are indefinite and clarification or correction is required. For the purpose of compact prosecution, the claim limitation in question is interpreted as follows: “classifying the at least one purchaser terminal into preset levels based on the purchasing data of at least one of the at least one purchaser terminal which exceeds a reference transaction amount”
Furthermore, independent claim 1 recites in part the following: “…awarding a dividend for company revenue in percentages pre-mapped and stored per level to the at least one purchaser terminal classified per level as additional points” Respectfully, this limitation has been found to be ambiguous; it is not clear whether the clause regarding “pre-mapped and stored per level to the at least one purchaser terminal classified per level” is intended to merely serve as non-functional descriptive material which does not further limit supra, the claim is found to be indefinite. 
Furthermore, independent claim 1 recites in part the following: “…awarding the referral points to the at least one purchaser terminal includes providing a different number of referral points to the at least one purchaser terminal depending on the lookup event, the sign-up event, and the purchase event, wherein providing the different number of referral points to the at least one purchaser terminal includes:
providing points corresponding to an advertisement fee when the access event is the lookup event;
providing points corresponding to providing information when the access event is the sign-up event; and
providing points calculated based on an amount and frequency of purchase when the access event is the purchase event,”
 Respectfully, this limitation is ambiguous; i.e. it is not clear whether the “different number of referral points…” is intended to actually mean (1) the number of referral points allotted will never be the same for each of the three delineated situations, or (2) the number of referral points are calculated based on each of the three delineated situations, each of which may be different. The specification does not appear to clarify this ambiguity as it does not provide an algorithm nor method steps for performing point calculations for each of the three delineated situations. For the purpose of compact prosecution, the Examiner interprets the limitations per (2): i.e. the number of referral points are calculated based on each of the three delineated situations; therefore, the clause in question is interpreted to read as follows: “awarding the referral points to the at least one purchaser terminal includes providing a number of referral points to the at least one purchaser terminal depending on the lookup event, the sign-up event, and the purchase event,…”
Dependent claims 2 and 4-9 inherit the deficiencies of their parent claim and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 1: 
awarding a preset proportion of an amount of purchase made on at least one purchaser terminal as transaction points.  
classifying the at least one purchaser terminal into preset levels based on the purchasing data of at least one of the at least one purchaser terminal which exceeds a reference transaction amount.
awarding, to the at least one purchaser terminal classified into a preset level, additional points corresponding to a percentage of a company revenue.
providing a number of referral points to the at least one purchaser terminal depending on the lookup event, the sign-up event, and the purchase event.
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 

Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this referral advertising within an internet shopping mall/server) or serve as extra-solution activity. The claimed computer components (i.e. the server) are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “method of managing an Internet shopping mall, the
method executed on an Internet shopping mall managing server; after awarding the preset proportion of the amount of purchase made on the at least one purchaser terminal as the transaction points, and if such an access event occurs where at least one referee terminal referred by the at least one purchaser terminal accesses the Internet shopping mall managing server, awarding referral points to the at least one purchaser terminal, wherein the access event includes at least one of a look-up event, a sign-up event, and a purchase event on the at least one referee terminal in the Internet shopping mall managing server; the Internet shopping mall managing server previously indicates programs to be installed for purchase and provides an interface for confirmation or authorization of auto-entry of pre-entered information stored in the purchaser terminal.”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “executing” a method on a 
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims either served to merely apply or link the judicial exception to a field of use or were considered insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data or provide well-known GUI interface functions which are well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.

For example, dependent claims 2 recites: “The method of claim 1, wherein the percentages pre-mapped and stored per level increase as the levels depending on the amount of transaction go up.” However, this is merely a further description of the abstract idea but not significantly more. Note that again there is no technical solution to a technical problem here. Instead, the effect of this description is what naturally follows from general marketing practices – i.e. increase an incentive in proportion to value.
 As another example, dependent claims 4 recites the following: “The method of claim 3, wherein the referral points are awarded differentially depending on grades determined based on the number of referrers.” However, again this is merely a further description of the abstract idea but not significantly more. Note that again there is no technical solution to a technical problem here. Instead, the effect of this description is what naturally follows from general marketing practices – i.e. if multiple people participated in providing value (i.e. making a referral), then the incentive (in this case referral points) is differentially distributed based on number of referrers. This is a business decision with no technical solution and no technical problem. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).


Response to Arguments
Applicant amended claims 1 and 5 and canceled claims 3 and 10 on 2/13/2021. Applicant's arguments (hereinafter “Remarks”) also filed 2/13/2021, have been fully considered but are respectfully not convincing. Examiner notes the new 35 USC 112 rejections and 35 USC 101 rejection in view of claim interpretation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached at (469) 295-9171.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622